Case 5:20-cr-00061-H-BQ Document 1 Filed 06/02/20 Pageiof8 PagelD1

 

AOD) (Rev. HI/F1) Criminal Complaint CLERK U .
te CRA EIST. OF T
UNITED STATES DISTRICT COURT. THEO
for the 2020 SUN -2 PM 3

Northern District of Texas

OUPUTY vem ede

 

 

 

United States of America }
v. )
) Case No.
)
)
Emmanuel Quinones 5 = 2 OM J = 0 0 5 6
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of May 28, 2020 in the county of Lubbock in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, Interstate Threatening Communications

Section 875(c)

This criminal complaint is based on these facts;

see attached affidavit in support of complaint.

Continued on the attached sheet.

WES

: . Ja Ne tmes {signature
AvsA YO SS ___ Allen Pa -o1 soba Agen

 

 

 

 

Printed name and HE

Attested to by the applicant in accordance with the requirements of Fed, R. Crim, P,4.1 by telephong,

Date: 6 A | 2.0,

  
 

  

 

Audge wa
City and state: Lubbock, Texas D. Gerdon Bryant, Jr., US’ Magistrate Judge

 

 

Printed name and title

   
Case 5:20-cr-00061-H-BQ Document 1 Filed 06/02/20 Page 2of8 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT
Affiant’s Background and Experience

Affiant has been a Special Agent with the FBI since 2008, and is currently
assigned to the Dallas Field Division, Lubbock Resident Office, During the
Affiant’s time with FBI, the Affiant has been assigned to the FBI Knoxville, San
Juan, and Dallas Divisions. During this time, the Affiant has investigated
numerous federal violations, Affiant has received training and has experience in
interviewing and interrogation techniques, arrest procedures, search and seizure,
search warrant applications and various other investigative techniques.

The information contained in this affidavit is based upon my personal experience
and information relayed to me by other law enforcement officers involved in this
investigation, Because this affidavit is submitted for the limited purpose of establishing
probable cause to believe a crime has been committed and that the defendant committed
it, I have not included each and every fact known to me in this affidavit.

Title 18, United States Code, Section 875(c)

Title 18, United States Code, Section 875(c), makes it a crime for anyone to
send or transmit a threat to injure the person of another in interstate or foreign
commerce. There are three elements of this offense:

First: That the defendant knowingly sent or transmitted a communication

containing a threat to injure the person of another, as charged;

Affidavit in Support of Complaint — Page 1

 
Case 5:20-cr-00061-H-BQ Document 1 Filed 06/02/20 Page 3of8 PagelD3

Second: the defendant transmitted the communication either with the
purpose of issuing a true threat or with knowledge that the communication would
be understood as a true threat, as defined in these instructions; and

Third: That the communication was sent in interstate or foreign commerce.

A “threat” is a serious statement expressing an intent to injure any person,
which under the circumstances would cause apprehension in a reasonable person,
as distinguished from mere idle or careless talk, exaggeration, or something said in
a joking manner.

Postings on Facebook are sent in interstate or foreign commerce because
transmitting messages by means of the Internet is tantamount to moving messages
across state lines and thus constitutes transportation in interstate commerce. Cf
United States v. Runyan, 290 F.3d 223, 239 (5th Cir. 2002) (holding that use of
Internet, in and of itself, constitutes interstate transportation sufficient to satisfy the
interstate commerce element of 18 U.S.C. § 2251); see United States v. Elonis, 897
F. Supp.2d 335, 343-44 (E.D. Pa. 2012), overruled on other grounds by Elonis v.
United States, 575 U.S. 723 (2015) (holding same in the context of 18 U.S.C. §
875(c)).

Facts Establishing Probable Cause
On May 28, 2020, at about 6:34 a.m., Emmanuel Quinones posted the

following on Facebook:

Affidavit in Support of Complaint — Page 2
Case 5:20-cr-00061-H-BQ Document1 Filed 06/02/20 Page4of8 PagelD 4

While a race riot erupted in Minneapolis the
President literally retweeted a video of one of his
supporters saying the only good Democrat is a
dead Democrat. These people are PUSHING for
America to rip itself to shreds. Disgusting. I'll tell
you right now if you keep provoking reguiar
people we'll make sure you never cross that line
ever aaain. | quarantee it. #MountUp

On that same date, at 9:52 a.m., Quinones re-posted the below from Palmetto State
Armory and above that post stated: “Gonna get some more of these to off racists

and MAGA people”.

  
 

;, Palmetto State Armory
Y May 28 at 7:52 AM: @

UPDATE ON ANGRY JOE LOWERS

It took a little longer than normal, but the ATF has given its blessing to the
Angry Joe variance (the required approval of any new model lower we
produce).

We are putting them in production now, and then sending them to anodizing
- the final step before they ship out.

You can expect them te head your way in about 7 te 14 days.

 

Affidavit in Support of Complaint — Page 3
Case 5:20-cr-00061-H-BQ Document1 Filed 06/02/20 Page5of8 PagelD5

 

The “Angry Joe Lower” is a stripped lower receiver for a .223/5.56 AR-15-style
rifle.

On May 30, 2020, Quinones appeared across the street from a peaceful
protest at 19th Street and University Avenue, Lubbock, Texas, over the recent
death of George Floyd. Quinones was holding an assault rifle.' Quinones was
holding the rifle at the “low ready” position, which is where the shooter holds the
rifle in a firing position with the muzzle pointed towards the ground (see below

photograph).

 

* Although Texas is an open-carry state, it is illegal under section 42.01(a)(8) of the Texas Penal
Code to display a firearm in a public place “in a manner calculated to alarm.”

Affidavit in Support of Complaint — Page 4
Case 5:20-cr-00061-H-BQ Document1 Filed 06/02/20 Page 6of8 PagelD 6

 

Lubbock Police Department (LPD) officers saw the crowd of protesters
(approximately 100 persons) began to panic and took action to stop Quinones’s
breach of the peace.

Quinones refused to obey commands by an LPD officer to drop the rifle.
Only when the LPD officer drew his pistol did Quinones drop the rifle. A protester
then tackled Quinones and LPD officers took Quinones and the protester into
custody. While being taken into custody, Quinones shouted words to the effect

that: “this is a revolution” and “President Trump must die.”

 

Affidavit in Support of Complaint — Page 5
Case 5:20-cr-00061-H-BQ Document1 Filed 06/02/20 Page 7of8 PagelD 7

A later examination of Quinones’s rifle revealed that it was a Smith and
Wesson, Model MP-15, .223 caliber, semi-automatic rifle, with a loaded magazine
of .223 caliber ammunition.

On June 1, 2020, myself and special agents with the United States Secret
Service interviewed Quinones. Quinones admitted to making the Facebook posts in
this affidavit. He stated that he made them to “intimidate” Tramp and MAGA
(Make America Great Again) instigators. Quinones stated that he went to the
protest on May 30, 2020, to protect the protesters from counter-protesters, who he
referred to as Trump/MAGA instigators and others. Quinones stated that if
counter-protesters had shown up at the protest, then he would have used his rifle to
shoot them and protect the protestors. Quinones claimed that LPD would not have
been able to identify the Trump/MAGA instigators, but that he could have.
Quinones also believed that there were groups of anti-protesters, who had a scheme
to disrupt protests, spur law enforcement into action, and spark a conflict that
would destabilize or destroy the nation. Quinones stated that he could identify such
groups and that he would have used his rifle to prevent them from accomplishing
their goals.

On June 1, 2020, Quinones gave law enforcement consent to search his
residence. Law enforcement recovered approximately 700 rounds of .223
ammunition ali loaded into magazines and approximately 100 rounds of .40 caliber
S&W pistol rounds. When law enforcement arrived at Quinones’s residence to

interview hit, there was a .40 caliber pistol positioned next to the door in plain

Affidavit in Support of Complaint — Page 6
Case 5:20-cr-00061-H-BQ Document 1 Filed 06/02/20 Page 8of8 PagelD 8

view. Quinones indicated that he had it staged there in the event that his residence

was attacked.

Based on my training, education, and experience, and the information provided to
me, I believe that Emmanuel Quinones violated Title 18, United State Code, Section

875(c), by transmitting a threat to injure the person of another in interstate and foreign

commerce,

ce
ee

oh len Pa
Federal Bureau O&Inves voaipad

Pursuant to Federal Rules of Criminal Procedure 4.1 and 41(d)(3), the undersigned
judicial officer has on this date considered the information communicated by reliable
electronic means in considering whether a complaint, warrant, or summons will issue. In
doing so, I have placed the affiant under oath, and the affiant has confirmed that the
signatures on the complaint, warrant, or summons and affidavit are those of the affiant,
that the document received by me is a correct and complete copy of the document
submitted by the affiant, and that the information contained in the complaint, warrant, or
summons and affidavit is true and correct to the best of the affiant’s knowledge.

 

Attested to by the PO ip accordance with the requirements of Fed. R.
Crim. P. 4.1 by telephone this day of June 2020.

LN OR

D. GORDON BRYANT, J
UNITED STATES MAGI ATE JUDGE

Affidavit in Support of Complaint — Page 7

 
